Petition for writ of certiorari to the United States Court of Appeals for the Eighth Circuit granted limited to Questions 1 and 2 presented by the petition which read as follows:
“1. Whether the willful delivery of a false income tax return, a misdemeanor under section 7207 of the Internal Revenue Code of Í954, is a lesser included offense within section 7201 thereof, making it a felony to willfully attempt in any manner to evade one’s income tax, and whether a defendant is entitled under Rule 31 (c) of this [the] Federal Rule[s] of Criminal Procedure to a lesser offense instruction with respect thereto.
“2. Whether the willful failure to pay one’s income tax, a misdemeanor under section' 7203 of the Internal Revenue Code of 1954, is a lesser included offense within section 7201 thereof, making it a felony to willfully attempt in any manner to evade one’s income tax, and whether a defendant is entitled under Rule 31 (c) of the Federal Rules of Criminal Procedure to a lesser offense instruction with respect thereto.”